Citation Nr: 0826011	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-21 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee scar status post keloid excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F. W.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from May 1969 to December 
1970, and from August 1974 to July 1776.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision in 
which the RO granted service connection and assigned an 
initial 0 percent (noncompensable) rating for a left knee 
scar status post keloid excision.  The veteran filed a notice 
of disagreement (NOD) in December 2006, and the RO issued a 
statement of the case (SOC) in May 2007.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

In a December 2004 rating decision, the RO inter alia denied 
service connection for lumbosacral strain and determined that 
new and material evidence to reopen the previously denied 
claims for service connection for bipolar disorder and for 
post-traumatic stress disorder (PTSD) had not been received.  
The veteran filed NODs to all three determinations later that 
month.  The RO issued a SOC regarding the lumbosacral strain 
claim in July 2005, and the veteran filed a substantive 
appeal (via a VA Form) later that month.  The RO issued a SOC 
regarding the other claims in July 2006, but the veteran did 
not thereafter timely file a substantive appeal.  In fact, in 
July 2006 correspondence, the veteran's representative at the 
time advised that the veteran wished to withdraw his appeal 
with respect to the PTSD and bipolar disorder claims.  
Likewise, in November 2006 correspondence, the veteran 
advised that he wished to withdraw from appeal his claim 
involving the lumbosacral strain.  Thus, the claim remaining 
before the Board is limited to that set forth on the title 
page.  See 38 C.F.R. § 20.204 (2007).  

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Although the undersigned 
permitted the veteran to offer testimony regarding his 
bipolar disorder and PTSD, subject to verification of 
jurisdiction, as discussed above, the veteran has not 
perfected his appeal with regard to these claims-indeed, he 
withdrew his appeal with respect to these claims.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim remaining on appeal is warranted.

The record reflects that there are outstanding pertinent VA 
medical records.  In March 2006 correspondence, the veteran 
stated that he had been treated for his keloid condition at 
the East Orange VA Medical Center (VAMC).  The veteran again 
referred to having been treated at the East Orange VAMC in 
his December 2006 NOD, and he testified to the same during 
his Board hearing.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the veteran's 
statements and testimony regarding treatment at the East 
Orange VAMC, the RO must obtain the outstanding VA medical 
records identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

In addition, the Board observes that the veteran's statements 
and testimony regarding the instability of his left knee 
raise the question of whether his disability has been 
properly characterized and evaluated.  By way of history, in 
June 2004, the veteran filed a claim for the residual effects 
of an operation performed on the rear of his left knee-
removal of a keloid.  In the November 2006 rating decision, 
the RO granted service connection for a scar as a residual of 
status post keloid excision and assigned a noncompensable 
rating under Diagnostic Code 7804 for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118 (2007).  In 
November 2006 correspondence, the veteran cited Diagnostic 
Codes 7804 and 5257 for other impairment of the knee, such as 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a (2007).  In the May 2007 SOC, the RO increased the 
rating for the scar to 10 percent under Diagnostic Code 7804 
based on complaints of pain and of a feeling of tightness, 
though there was no actual functional impairment in motion or 
stability.  On his June 2007 VA Form 9, the veteran indicated 
that his disability should have been rated for the keloid and 
for instability of the knee.  During his hearing, he 
indicated that he has had pain and instability of the left 
knee since the excision of the keloid in service, that he 
wears a knee brace that he bought on a daily basis, and that 
there has been a re-growth of the keloid.  

Although the veteran's status post keloid excision has thus 
far only evaluation of a residual scar under Diagnostic Code 
7804, the instability of the left knee-if it, in fact, 
exists and is medically related to the in-service keloid 
excision or the service-connected scar status post keloid 
excision-could be evaluated as a separate musculoskeletal 
disability under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a.  Or, if the scar is causing limited or excess motion 
(described as instability), the scar may be more 
appropriately evaluated under Diagnostic Code 7805.  38 
C.F.R. § 4.118 (2007).  Furthermore, during an August 2006 VA 
joints examination, the findings of which were used to 
evaluate his disability, he did not complain of any 
instability of the knee and he was not wearing a knee brace.  
Thus, the Board observes that his disability may have 
worsened since the above VA examination.  To ensure that the 
record accurately reflects the exact nature and current 
severity of all ratable manifestations of status post keloid 
excision, the Board finds that a more contemporaneous 
examination is needed. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, to obtain the 
medical information needed to resolve the claim.  The veteran 
is hereby advised that failure to report for the scheduled VA 
examination, without good cause, shall result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should give him another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly, disability 
rating and effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Consistent with points noted above, the RO's adjudication of 
the claim should include consideration of all applicable 
diagnostic criteria (to include Diagnostic Code 7805).  The 
RO should  pacifically address whether the veteran's 
disability has been properly characterized and evaluated 
under Diagnostic Code 7804 and whether a separate rating for 
instability is warranted under Diagnostic Code 5257. See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate ratings for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the East 
Orange VAMC all pertinent records of 
evaluation and/or treatment for the 
veteran's left knee.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an initial rating in excess of 10 
percent for a left knee scar status post 
keloid excision that is not of record.  

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards assignment 
of disability ratings and effective dates,  
as appropriate, 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility, to 
obtain information as the current nature 
and severity of his residuals of keloid 
excision, to include the scar status post 
keloid excision.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests, studies and 
consulation(s) (if warranted) should be 
accomplished (with all results made 
available to the primary physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The examiner should provide a measurement 
of the length and width of the service-
connected scar status post keloid 
excision, as well as the area of the scar 
in square inches.  The examiner should 
also indicate whether the scar is deep 
(one associated with underlying soft 
tissue damage) or causes limited or excess 
motion, and should describe any limited or 
excess motion.

The examiner should conduct tests for 
instability of the left knee.  If the 
examiner finds any instability of the 
knee, he or she should provide and state 
whether the instability is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) a residual of the 
in-service keloid excision or is a 
functional problem associated with the 
service-connected scar status post keloid 
excision.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to him by the 
pertinent medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority (to include all applicable 
diagnostic codes, to income 7805) .  In 
adjudicating the claim, the RO should 
specifically address whether the veteran's 
disability has been properly characterized 
and evaluated under Diagnostic Code 7804. 
and whether, pursuant to Esteban, cited to 
above, 
a separate rating is warranted under 
Diagnostic Code 5257.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


